[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENT (107)
This is an appeal from the action of the Probate Court for the District of Newington in allowing a contested claim against the Estate of Helen A. Benny by St. Patrick's Manor, Inc. The action was brought pro se by the then executrix in her capacity as such and individually as a beneficiary of the estate.
The pleadings having been closed, plaintiff has filed the present motion for summary judgment. On motions for summary judgment, the court is required to render judgment forthwith if the pleadings, affidavits and other proof submitted show that there is no genuine issue as to any material fact and the moving party is entitled to judgment as a matter of law. Conn. Prac. Bk. 384.
Subsequent to the institution of this action, the executrix who brought the appeal was removed and an administrator d.b.n.c.t.a. recently appointed. That party has filed an appearance in this action and has taken a position in opposition to granting of the motion. It would have been more appropriate for the present representative of the estate to file pleadings which more properly reflect the position of the estate.
In addition, the status of the plaintiff is not clear.
In view of the present status of the pleading and in consideration of the provisions of General Statutes 45a-98, it cannot be found that plaintiff is entitled to judgment as a matter of law.
Accordingly, the motion for summary judgment is denied.
PURTILL, J.